UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-4265



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


VIVIAN DIANE GRAYDEN,

                                              Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-00-1029)


Submitted:   July 31, 2003             Decided:     November 25, 2003


Before WILLIAMS, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jim Brown, LAW OFFICES OF JIM BROWN, P.A., Beaufort, South
Carolina, for Appellant. J. Strom Thurmond, Jr., United States
Attorney, Kevin F. McDonald, Assistant United States Attorney,
Greenville, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Vivian Grayden appeals from her conviction, pursuant to a

guilty plea to wire fraud, in violation of 18 U.S.C. § 1343 (2000).

Finding no reversible error, we affirm.

       On appeal, Grayden contends her plea colloquy was inadequate

and her plea therefore involuntary. Because Grayden did not timely

move to withdraw her guilty plea in the district court, this court

reviews the Fed. R. Crim. P. 11 proceeding for plain error.              See

United States v. Martinez, 277 F.3d 517, 527 (4th Cir.), cert.

denied,       U.S.      , 123 S. Ct. 200 (2002).      We have reviewed the

record, including the transcript of the hearing conducted before

the district court, and are satisfied that Grayden entered her plea

knowingly and voluntarily and that there was no error in the plea

hearing that affected her substantial rights.

       Accordingly, we affirm Grayden’s conviction. We dispense with

oral    argument     because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                                   AFFIRMED




                                       2